105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Paul TURNER, Petitioner--Appellant,v.David S. KUYKENDALL, Virginia Department of Corrections,District 12, Staunton, Virginia, Respondent--Appellee.
No. 96-7375.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-96-131-R)
John Paul Turner, Appellant Pro Se.
W.D.Va.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying (1) his motion to reopen a prior decision denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and (2) his motion for reconsideration.  We have reviewed the record and the district court's orders and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Turner v. Kuykendall, No. CA-96-131-R (W.D.Va. Aug. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED